Exhibit 10.1
 
SECURITIES EXCHANGE AGREEMENT
 
This SECURITIES EXCHANGE AGREEMENT (this “Agreement”), dated as of  February 7,
2014, is by and among California Gold Corp., a Nevada corporation (the
“Parent”), MVP Portfolio, LLC, a Florida limited liability company (the
“Company”),  MV Patents, LLC, a Florida limited liability company ( “MVP”), and
the other members of the Company (MVP and such other members, the
“Members”).  Each of the parties to this Agreement is individually referred to
herein as a “Party” and collectively as the “Parties.”
 
BACKGROUND
 
The Members are the sole members of the Company and own 100% of the membership
interests of the Company (the “Interests”).  The Members have agreed to transfer
the Interests to the Parent in exchange for (i) 9,385,000 newly issued shares of
common stock, par value $0.001 per share, of the Parent,  that is equal to
approximately 37% of the aggregate of the issued and outstanding common stock,
and common stock issuable upon the conversion of convertible preferred stock (of
all series), including convertible preferred stock to be issued upon the
conversion of convertible promissory notes sold, as of the Closing (the “Parent
Stock”), as adjusted for the Parent’s anticipated one for one hundred (1:100)
reverse split (the “Reverse Split”), and (ii) the additional consideration
described herein.


The Parent files periodic reports with the Securities and Exchange Commission
(the “SEC”) pursuant to Section 15(d) or Section 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).


The Company is the owner of a patent portfolio referred to as the “Drive By
Patents” and all of the intellectual property, patents, rights, and
applications, records, reports, claims and causes of action otherwise owned,
acquired or licensed to the Company (“MVP Portfolio”).  By virtue of the
transactions contemplated in this Exchange Agreement, the Parent will become the
owner of 100% of the Membership Interests of the Company (the “MVP Acquisition”)
including, without limitation, the MVP Portfolio, and the Member shall receive
the Parent Stock in consideration therefore.  The Member will receive
contemporaneous herewith a draft of a Current Report on Form 8-K for the Parent
describing the MVP Acquisition and MVP Portfolio, including a description of
important risks and other considerations, and such draft Current Report and the
existing filings and reports of the Parent with the SEC at WWW.SEC.GOV will be
the information made available by the Parent to the Member in connection with
the receipt of the Parent Stock (collectively, the “Information Package”)
 
The receipt of the Parent Stock by Member is intended to be tax free under
Section 351 of the Internal Revenue Code of 1986, as amended (the “Code”).
 
The Board of Directors of the Parent and the Manager of the Company have
determined that it is desirable to effect this plan of reorganization and share
exchange.
 
 
1

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
is hereby acknowledged, the Parties hereto intending to be legally bound hereby
agree as follows:
 
ARTICLE I


Definitions
SECTION 1.01.  “Affiliate” means, with respect to any specified Person, any
other Person that directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such specified
Person.  “Person” means an association, corporation, an individual, a
partnership, a limited liability company, a trust or any other entity or
organization.


SECTION 1.02.  “Confidential Information” means any information, whether in
electronic, written, graphic, oral, machine readable or other tangible or
intangible form, that is marked or identified at the time of disclosure as
“Confidential” or “Proprietary” or in some other manner so as to clearly
indicate its confidential nature.  In order to be treated as “Confidential
Information,” information that is disclosed orally must be identified at the
time of disclosure or promptly thereafter as confidential or proprietary.  The
obligations under Section 10.15 shall not apply to the extent that the
disclosing party establishes by competent proof that such information: (a) was
publicly known and made generally available in the public domain prior to the
time of disclosure by the disclosing party; (b) becomes publicly known and made
generally available after disclosure by the disclosing party to the receiving
party through no act or omission of the receiving party; (c) was already in the
possession of the receiving party without confidentiality obligations at the
time of disclosure hereunder by the disclosing party; (d) is obtained by the
receiving party without confidentiality obligations from a third party without a
breach of such third party’s obligations of confidentiality; or (e) is
independently developed by the receiving party without use of or reference to
the disclosing party’s Confidential Information. 


SECTION 1.03. “Disclaimer Issue” means a terminal disclaimer (including under 35
U.S.C. § 253 or 37 CFR 1.321 or the equivalent laws or regulation of any other
patent authority, a “Terminal Disclaimer”) that exists or is or should
reasonably be required to be made in a patent or patent application to address a
double patenting issue, including such an issue raised in a judicial or
administrative proceeding (including any proceeding with the U.S. Patent and
Trademark Office or any corresponding foreign patent authority).
 
SECTION 1.04 “Distribution Date” means ten (10) business days after receipt of
Gross Proceeds by the Company or Parent.


SECTION 1.05. “Enforcement Activity” and “Enforcement Activities” means: (a) any
litigation, arbitration, mediation, judicial or administrative hearing, legal or
equitable cause of action or such other similar proceedings that Company or any
Affiliate of the Company may initiate, prosecute and conclude or threaten to
initiate against any individual or entity for infringement of the Purchased
Patents; or (b) any action taken by Company or any Affiliate of the Company
necessary or reasonably required to secure licensing agreements with individuals
or entities for the Purchased Patents.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 1.06.  “Gross Proceeds” means any income, proceeds or revenues,
including non-cash consideration, arising out of or related to the Enforcement
Activities including, without limitation, income, proceeds or revenues from: (a)
licensing fees or any other form of compensation paid to Company as a result of
any agreements entered into with any parties to license any or all of the
Purchased Patents; (b) awards, judgments or settlements against any individual
or entities as a result of any patent infringement litigation prosecuted by
Company; or (c) any Sale Transaction.


SECTION 1.07.  "Net Proceeds" means the Gross Proceeds LESS: (a) any contingency
fee awards, hourly or contract rates, commissions, brokerage commissions, costs,
expenses, bonuses, compensation, payments, reimbursements or any other sums
(including, but not limited to, expert witness fees, deposition expenses, trial
costs, document management charges or other similar fees, expenses or charges)
paid by Company to its legal counsel, outside contractors, experts, specialists,
advisors, representatives, lenders or agents in connection with the Enforcement
Activities; and (b) any legal fees, costs, insurance premiums, payments,
expenses or any other sums arising out of or related to defending Company (or
its officers, directors, members, principals, investors, agents, employees (in
their capacity at the Company or individually), representatives or legal
counsel) from any and all causes of action brought by any party which Company
has initiated or prosecuted (or threatened to initiate and prosecute) an
Enforcement Action.


SECTION 1.08.  “Sale Transaction” means an event where the Company, in good
faith and at arm’s length, sells, transfers, assigns or otherwise disposes of
one or more of the Purchased Patents to any Person other than an Affiliate of
the Company.


SECTION 1.09.  “Patent Documents” means documents, records and files in the
possession or control of Company relating to the Purchased Patents, including
(a) the original (or, if the original is not available, a copy) of the patent
certificate for each of the Purchased Patents that has issued, (b) complete
prosecution files and docketing reports (including patent listing, current
status, actions due and deadlines), including materials filed with the U.S.
Patent and Trademark Office (or the equivalent authority in any other country)
with respect to such Purchased Patents, (c) originals (or, if the original is
not available, a copy) of all assignment agreements in its possession relating
to the Purchased Patents, including a written assignment to Company from each
inventor for each Purchased Patent, and (d) books, inventor notebooks, and proof
of maintenance payments to the U.S. PTO, and (e) any other materials or
information in the possession or control of, or known to, Company that, to
Company’s knowledge, is material to the enforcement of such Purchased Patents;
but specifically excluding any portions of the above not related to the
Purchased Patents and any attorney-client privileged information contained in
any such documents, records and files.   


SECTION 1.10.  “Purchased Patents” means (a) the patents and patent applications
that either (A) all or any portion of the Business; (B) constitute patents
related to the MVP Portfolio, either filed by or on behalf of Member, Company or
any Affiliates or (C) identified in Exhibit A (“Patents”) and the inventions
disclosed therein, (b) all reissues, divisionals, continuations,
continuations-in-part, extensions, renewals, re-examinations and foreign
counterparts thereof, and all other patents, patent applications, certificates
of invention and other governmental grants resulting from the Patents, (c) all
patents and applications which claim priority to or have common disclosure or
common priority with any such patents or patent applications (for the avoidance
of doubt, patents which include partial commonalities such as figures or patents
whose features of the inventions are different from those of Purchased Patents
may be excluded), and (d) all rights corresponding to any of the foregoing
throughout the world (including the right to claim the priority date of any of
such patents and patent applications and the right to sue for and recover
damages for any past, present or future infringement of such patents and patent
applications); in each case, regardless of whether in existence prior to, as of
or after the Closing Date.
   
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
Exchange of Shares; Cash Consideration
 
SECTION 2.01.  Exchange by the Members.  At the Closing (as defined in Section
2.03), the Members shall sell, transfer, convey, assign and deliver to the
Parent all of the Interests free and clear of all Liens in exchange for the
Parent Stock which shall be delivered to the Members promptly following
completion of the Reverse Split. Notwithstanding the delay in delivery of the
Parent Stock, the Members shall as of the Closing be deemed to be the record and
beneficial owners of the Parent Stock for all purposes.
 
SECTION 2.02.   At the Closing, the Parent shall deliver $625,000 by wire
transfer of immediately available funds to MVP.


SECTION 2.03.  Closing.  The closing (the “Closing”) of the transactions
contemplated by this Agreement (the “Transactions”) shall take place on such
date that all conditions precedent and obligations of the Parties to consummate
such Transactions contemplated hereby and set forth in Article VII are satisfied
or waived, at such location to be determined by the Company and Parent, or such
other date and time as the Parties may mutually determine (the “Closing
Date”).  If the Closing does not occur on or before February 28, 2014 unless
extended by the Parties (the “Termination Date”), either the Parent or the
Member may terminate the Agreement.




ARTICLE III
 
Representations and Warranties of the Members
 
The Members hereby represent and warrant to the Parent, severally and not
jointly, as follows:
 
SECTION 3.01.  Good Title.  The Members are the record and beneficial owner, and
have good and marketable title to their Interests, with the right and authority
to sell and deliver such Interests to Parent as provided herein.  Except as set
forth in Schedule 3.01, the Members own the Interest free and clear of all any
and all liens, claims, encumbrances, preemptive rights, right of first refusal
and adverse interests of any kind. At the Closing, the Parent will receive good
title to such Interests, free and clear of all liens, security interests,
pledges, equities and claims of any kind, voting trusts and other encumbrances
(collectively, “Liens”).  The Interests set forth are, and will be at Closing,
all of the Interests of the Company.
 
SECTION 3.02.  Power and Authority.  All acts required to be taken by the
Members to enter into this Agreement and to carry out the Transactions have been
properly taken. The Members have full power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the Members, enforceable against Member in accordance with its
terms except as may be limited by bankruptcy, reorganization, insolvency,
moratorium and similar laws of general application relating to or affecting the
enforcement of rights of creditors, and except as enforceability of the
obligations hereunder are subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law).
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 3.03.  No Conflicts.  The Members have the requisite power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby and otherwise to carry out the Members’ obligations hereunder.  No
consent, approval or agreement of any individual or entity is required to be
obtained by the Members in connection with the execution and performance by the
Members of this Agreement or the execution and performance by the Members of any
agreements, instruments or other obligations entered into in connection with
this Agreement.  The execution and delivery of this Agreement by the Members and
the performance by the Members of his obligations hereunder in accordance with
the terms hereof: (i) will not require the consent of any third party or any
federal, state, local or foreign government or any court of competent
jurisdiction, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign (“Governmental Entity”) under
any statutes, laws, ordinances, rules, regulations, orders, writs, injunctions,
judgments, or decrees (collectively, “Laws”); (ii) will not violate any Laws
applicable to such Member; and (iii) will not violate or breach any contractual
obligation to which such Member is a party.
 
SECTION 3.04.  No Finder’s Fee.  Except as set forth in Schedule 3.04, MVP has
not, and to the knowledge of MVP no Members have created any obligation for any
finder’s, investment banker’s or broker’s fee in connection with the
Transactions that the Company or the Parent will be responsible for.
 
SECTION 3.05.  Purchase Entirely for Own Account.  The Parent Stock proposed to
be acquired by the Members hereunder will be acquired for investment for its own
account, and not with a view to the resale or distribution of any part thereof,
and the Members have no present intention of selling or otherwise distributing
the Parent Stock except in compliance with applicable securities laws.
 
SECTION 3.06.  Available Information.  The Members have such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in the Parent.
 
SECTION 3.07.  Non-Registration. The Members understand that the shares of
Parent Stock will not have been registered under the Securities Act of 1933, as
amended (the “Securities Act”) and, if issued in accordance with the provisions
of this Agreement, will be issued by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Members’ representations as expressed herein.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 3.08.  Restricted Securities. The Members understand that the Parent
Stock is characterized as “restricted securities” under the Securities Act
inasmuch as this Agreement contemplates that, if acquired by the Members
pursuant hereto, the Parent Stock would be acquired in a transaction not
involving a public offering.  The Members further acknowledge that if the Parent
Stock is issued to the Members in accordance with the provisions of this
Agreement, such Parent Stock may not be resold without registration under the
Securities Act or the existence of an exemption therefrom.  The Members
represent that they are familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.
 
SECTION 3.09.  Legends.  It is understood that the shares of Parent Stock will
bear the following legend or another legend that is similar to the following:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.
 
THESE SECURITIES ARE SUBJECT TO THE TERMS OF A LOCK-UP AGREEMENT AND MAY NOT BE
TRANSFERRED, SOLD OR ASSIGNED OTHER THAN A PERMITTED THEREIN, A COPY OF WHICH IS
ON FILE WITH THE SECRETARY OF THE COMPANY.
 
and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.
 
SECTION 3.10. Members’ Acknowledgment.  The Members are aware of the Parent’s
business affairs and financial condition and has reached an informed and
knowledgeable decision to sell the Interests.  The Members have access to and
has reviewed the Information Package, including the Parent’s filings with the
SEC, at WWW.SEC.GOV, including the “Risk Factors” contained therein.


SECTION 3.11.  Additional Securities Matters.


The Members acknowledges their understanding that the issuance of the Parent
Stock is intended to be exempt from registration under the Securities Act by
virtue of Section 4(a)(2) of the Securities Act and the provisions of Regulation
D promulgated thereunder (“Regulation D”).  In furtherance thereof, the Members
represent and warrant to the Parent and its Affiliates as follows:
(i)           The Members realize that the basis for the exemption from
registration may not be available if, notwithstanding the Members’
representations contained herein, the Members are merely acquiring the
Securities for a fixed or determinable period in the future, or for a market
rise, or for sale if the market does not rise. The Members do not have any such
intention.


 
6

--------------------------------------------------------------------------------

 
 
(ii)           The Members realize that the basis for exemption would not be
available if the transaction is part of a plan or scheme to evade registration
provisions of the Securities Act or any applicable state or federal securities
laws.


(iii)           The Members are acquiring the Parent Stock solely for their own
beneficial account, for investment purposes, and not with a view towards, or
resale in connection with, any distribution of the Parent Stock.


(iv)           The Members have the financial ability to bear the economic risk
of the Parent Stock investment, have adequate means for providing for their
current needs and contingencies, and have no need for liquidity with respect to
an investment in the Company or the Parent.


(v)           The Members and such Member’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) have
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the Parent
Stock.  If other than an individual, the Members also represent they have not
been organized solely for the purpose of acquiring the Parent Stock.


(vi)           The Members (together with its Advisors, if any) have received
all documents requested by such Member, if any, have carefully reviewed them and
understand the information contained therein, prior to the execution of this
Agreement.


The Members are not relying on the Parent or any of its employees, agents,
sub-agents or advisors with respect to the legal, tax, economic and related
considerations involved in this investment. The Members have relied on the
advice of, or have consulted with, only their Advisors, if any. Each Advisor, if
any, has disclosed to such Member in writing (a copy of which is annexed to this
Agreement, if any) the specific details of any and all past, present or future
relationships, actual or contemplated, between the Advisor and the Parent or any
affiliate or sub-agent thereof.


The Members have carefully considered the potential risks relating to the Parent
and a purchase of the Parent Stock, and fully understand that the Parent Stock
is a speculative investment that involves a high degree of risk of loss of such
Members’ entire investment. Among other things, the Members have carefully
considered each of the risks described under the heading “Risk Factors” in the
Parent’s filings with the SEC, which risk factors are incorporated herein by
reference, and any additional disclosures in the nature of Risk Factors
described herein.


 The Members will not sell or otherwise transfer any Parent Stock without
registration under the Securities Act or an exemption therefrom, and fully
understands and agrees that the Members must bear the economic risk of their
purchase because, among other reasons, the Parent Stock has not been registered
under the Securities Act or under the securities laws of any state and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available.  In particular, the Members are   aware that the
Parent Stock is “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met. The
Members also understand that the Parent is under no obligation to register the
Parent Stock on behalf of the Members or to assist the Members in complying with
any exemption from registration under the Securities Act or applicable state
securities laws. The Members understand that any sales or transfers of the
Parent Stock is further restricted by state securities laws and the provisions
of this Agreement.


 
7

--------------------------------------------------------------------------------

 
 
No oral or written representations or warranties have been made, or information
furnished, to the Members or their Advisors, if any, by the Parent or any of its
officers, employees, agents, sub-agents, affiliates, advisors or subsidiaries in
connection with the Parent Stock or the Parent, other than any representations
of the Parent contained herein, and in subscribing for the Parent Stock, the
Members are not relying upon any representations other than those contained
herein.


The Members’ overall commitment to investments that are not readily marketable
is not disproportionate to such Members’ net worth, and an investment in the
Parent Stock will not cause such overall commitment to become excessive.


The Members and their Advisors, if any, have had a reasonable opportunity to ask
questions of and receive answers from a person or persons acting on behalf of
the Parent concerning the Parent and the Parent Stock and the business,
financial condition, results of operations and prospects of the Parent, and all
such questions have been answered to the full satisfaction of the Members and
their Advisors, if any.


The Members, severally and not jointly, will indemnify and hold harmless the
Company and Parent and, where applicable, its directors, officers, employees,
agents, advisors, affiliates and shareholders, and each other person, if any,
who controls any of the foregoing from and against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
fees, costs and expenses whatsoever reasonably incurred in investigating,
preparing or defending against any claim, lawsuit, administrative proceeding or
investigation whether commenced or threatened) (a “Loss”) arising out of or
based upon any representation or warranty of each such Member contained herein
or in any document furnished by such Member to the Parent in connection herewith
being untrue in any material respect or any breach or failure by such Member to
comply with any covenant or agreement made by such Member herein or therein;
provided, however, that such Member shall not be liable for any Loss that in the
aggregate exceeds the value of the Member’s Parent Shares received hereunder.


The Members are each an “Accredited Investor” as defined in Rule 501(a) under
the Securities Act. In general, an “Accredited Investor” is deemed to be an
institution with assets in excess of $5,000,000 or individuals with a net worth
in excess of $1,000,000 (excluding such person’s residence) or annual income
exceeding $200,000 or $300,000 jointly with his or her spouse or an entity each
of whose owners are accredited investors.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
Representations and Warranties of the Company
 
The Company and MVP, jointly and severally, represent and warrant to the Parent,
except as set forth in a schedule (the “Company Disclosure Schedule”),
regardless of whether or not the Company Disclosure Schedule is referenced with
respect to any particular representation or warranty, as follows:
 
SECTION 4.01.  Organization, Standing and Power.  The Company is duly organized,
validly existing and in good standing under the laws of the State of Florida and
has the power and authority and possesses all governmental franchises, licenses,
permits, authorizations and approvals necessary to enable it to own, lease or
otherwise hold its properties and assets and to conduct its businesses as
presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Company, a material adverse effect on the ability of the
Company to perform its obligations under this Agreement or on the ability of the
Company to consummate the Transactions (a “Company Material Adverse
Effect”).  The Company is duly qualified to do business in each jurisdiction
where the nature of its business or its ownership or leasing of its properties
make such qualification necessary, except where the failure to so qualify would
not reasonably be expected to have a Company Material Adverse Effect.  The
Company has delivered to the Parent true and complete copies of the articles of
organization of the Company, each as amended to the date of this Agreement (as
so amended, the “Company Charter Documents”).  The Company has no subsidiaries.
 
SECTION 4.02.  Capital Structure and Ownership.  The authorized capital
structure of the Company consists of Interests all of which are held by the
Members.  No other Interests of the Company are issued, reserved for issuance or
outstanding.  There are no bonds, debentures, notes or other indebtedness of the
Company having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which holders of
Membership Interests may vote (“Voting Company Debt”).  Except as otherwise set
forth herein or on Schedule 4.02, as of the date of this Agreement, there are no
options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements or undertakings of any kind to which the
Company is a party or by which the Company is bound (i) obligating the Company
to issue, deliver or sell, or cause to be issued, delivered or sold, additional
interests or other equity interests in, or any security convertible or
exercisable for or exchangeable into any interests or other equity interest in,
the Company or any Voting Company Debt, (ii) obligating the Company to issue,
grant, extend or enter into any such option, warrant, call, right, security,
commitment, Contract, arrangement or undertaking or (iii) that give any Person
the right to receive any economic benefit or right similar to or derived from
the economic benefits and rights occurring to holders of the interests of the
Company.  The Members have good title to, and are the sole record and beneficial
owners of, the Interests and the Interests owned by the Members are, to their
knowledge, free and clear of any claim, charge, easement, encumbrance, lease,
covenant, security interest, lien, option, pledge, rights of others, or
restriction (whether on voting, sale, transfer, disposition or otherwise),
whether imposed by agreement, understanding, law, equity or otherwise, except
for any restrictions on transfer generally arising under any applicable federal
or state securities law.  The Members are, to their knowledge, not parties to
any voting trusts, agreements, proxies or other agreements or understandings in
effect with respect to the voting or transfer of any of the Interests other than
such which will terminate upon the consummation of the transactions contemplated
by this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 4.03.  Authority; Execution and Delivery; Enforceability.  The Company
has all requisite power and authority to execute and deliver this Agreement and
to consummate the Transactions.  The execution and delivery by the Company of
this Agreement and the consummation by the Company of the Transactions have been
duly authorized and approved by the Manager and Members of the Company and no
other proceedings on the part of the Company are necessary to authorize this
Agreement and the Transactions.  When executed and delivered, this Agreement
will be enforceable against the Company in accordance with its terms, subject to
bankruptcy, insolvency and similar laws of general applicability as to which the
Company is subject.
 
SECTION 4.04.  No Conflicts; Consents.
 
(a) The execution and delivery by the Company of this Agreement does not, and
the consummation of the Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of the Company under any provision of (i) the Company
Charter Documents, (ii) any material contract, lease, license, indenture, note,
bond, agreement, permit, concession, franchise or other instrument (a
“Contract”) to which the Company is a party or by which any of its respective
properties or assets is bound or (iii) subject to the filings and other matters
referred to in Section 4.04(b), any material judgment, order or decree
(“Judgment”) or material Law applicable to the Company or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.
 
(b) Except for required filings with the SEC and applicable “Blue Sky” or state
securities commissions, no material consent, approval, license, permit, order or
authorization (“Consent”) of, or registration, declaration or filing with, or
permit from, any Governmental Entity is required to be obtained or made by or
with respect to the Company in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions.
 
SECTION 4.05. Taxes.
 
(a) The Company has timely filed, or has caused to be timely filed on its
behalf, all Tax Returns required to be filed by it, and all such Tax Returns are
true, complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Company Material Adverse
Effect.  All Taxes shown to be due on such Tax Returns, or otherwise owed, have
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Company Material Adverse Effect.  There are no unpaid Taxes (as defined in
Section 4.05(c)) in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.
 
 
10

--------------------------------------------------------------------------------

 
 
(b) If applicable, the Company has established an adequate reserve reflected on
its financial statements for all Taxes payable by the Company (in addition to
any reserve for deferred Taxes to reflect timing differences between book and
Tax items) for all Taxable periods and portions thereof through the date of such
financial statements.  No deficiency with respect to any Taxes has been
proposed, asserted or assessed against the Company, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Company Material Adverse Effect.
 
(c) For purposes of this Agreement:
 
“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.
 
“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.
 
SECTION 4.06. Benefit Plans.  Except as set forth on Schedule 4.06, the Company
does not have or maintain any collective bargaining agreement or any bonus,
pension, profit sharing, deferred compensation, incentive compensation, share
ownership, share purchase, share option, phantom stock, retirement, vacation,
severance, disability, death benefit, hospitalization, medical or other plan,
arrangement or understanding (whether or not legally binding) providing benefits
to any current or former employee, officer or director of the Company
(collectively, “Company Benefit Plans”).  As of the date of this Agreement,
except as set forth in the Company Disclosure Schedule, there are no employment,
consulting, indemnification, severance or termination agreements or arrangements
between the Company and any current or former employee, officer or director of
the Company, nor does the Company have any general severance plan or policy.
 
SECTION 4.07. Litigation.  Except as set forth on Schedule 4.07, there is no
action, suit, inquiry, notice of violation, proceeding (including any partial
proceeding such as a deposition) or investigation pending or to the best of its
knowledge, threatened in writing against or affecting the Company, or any of its
properties before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), stock
market, stock exchange or trading facility (“Action”).  Neither the Company nor
any director or officer thereof (in his or her capacity as such), is or has been
the subject of any Action involving a claim or violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.
 
SECTION 4.08. Compliance with Applicable Laws.  To the best of its knowledge,
the Company is in material compliance with all applicable laws, including those
relating to occupational health and safety and the environment, except for
instances of noncompliance that, individually and in the aggregate, have not had
and would not reasonably be expected to have a Company Material Adverse
Effect.  This Section 4.08 does not relate to matters with respect to Taxes,
which are the subject of Section 4.05.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 4.09.  Brokers; Schedule of Fees and Expenses.  No broker, investment
banker, financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company.
 
SECTION 4.10. Contracts.  Except as set forth on Schedule 4.10, there are no
Contracts that are material to the Business, or the business, properties,
assets, condition (financial or otherwise), results of operations or prospects
of the Company.  The Company is not in violation of or in default under (nor
does there exist any condition which upon the passage of time or the giving of
notice would cause such a violation of or default under) any Contract to which
it is a party or by which it or any of its properties or assets is bound, except
for violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Company Material Adverse Effect.  The
Company’s execution of this Agreement and the consummation of the Transactions
contemplated herein would not violate any Contract to which the Company or any
of its subsidiaries is a party nor will the execution of this Agreement or the
consummation of the Transactions consummated hereby violate or trigger any
“change in control” provision or covenant in any Contract to which the Company
or any Subsidiary is a party.
 
SECTION 4.11. Title to Properties.  Except as set forth on Schedule 4.11, the
Company does not own any real property.  The Company has sufficient title to, or
valid leasehold interests in, all of its properties and assets used in the
conduct of its businesses.  All such assets and properties, other than assets
and properties in which the Company has leasehold interests, are free and clear
of all Liens other than those Liens that, in the aggregate, do not and will not
materially interfere with the ability of the Company to conduct business as
currently conducted.
 
SECTION 4.12. Intellectual Property.  The Company owns, or is validly licensed
or otherwise has the right to use, all intellectual property (the “Intellectual
Property Rights”), on an exclusive basis, which are material to the conduct of
the Business of the Company, including without limitation, the MVP Portfolio,
taken as a whole.  Schedule 4.12 sets forth a description of all Intellectual
Property Rights that are material to the conduct of the Business of the Company
taken as a whole.  Except as set forth on Schedule 4.12, no claims are pending
or, to the knowledge of the Company or Members, threatened that the Company or
Members is (or are) infringing or otherwise adversely affecting the rights of
any Person with regard to any Intellectual Property Right.  To the knowledge of
the Company and Members, no Person is infringing the rights of the Company (or
MVP as predecessor) with respect to any Intellectual Property Right other than
as to which the Company has the full right and power to bring action and to
enforce such Intellectual Property Right, and receive the entirety of the
proceeds thereof, by way of judgment settlement or otherwise, and no third-party
has any such claims or rights.  All of the rights of Members in the MVP
Portfolio and the Business have been irrevocably assigned, transferred and
conveyed to Company for valuable consideration, which has been paid.  As used
herein, “Business” means (A) the business of the Company as the exclusive owner
and successor to the MVP Portfolio; (B) any other business that was
contemplated, entered into, or proposed or approved to be entered into, by the
Company on or prior to the date of this Agreement, including (i) the research,
development, marketing and distribution of any products or services with respect
to which the Company or MVP has made an application or filing with an US or
foreign Governmental Authority (including the United States Patent and Trademark
Office or foreign counterpart); (ii) the research, development, marketing and
distribution of any product or service with respect to which there is written
evidence or documentary basis that MVP or the Company was contemplating,
proposing or otherwise assessing its research, development, marketing or
distribution; (iii) the research, development, marketing and distribution of any
new use or indication of a product or service referred to in clause (A), or
clause B(i) or (ii); and (iv) all business activities that are the source of any
material revenues of the Company from products, licenses, processes, supplies,
or rights of MVP or Company on or prior to the Closing Date that may not
constitute any of the foregoing matters as described in (i) – (iii) above.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 4.13. Insurance.  Except as set forth on Schedule 4.13, the Company does
not hold any insurance policy.
 
SECTION 4.14. Transactions With Affiliates and Employees.  Except as set forth
on Schedule 4.14, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner.
 
SECTION 4.15. Application of Takeover Protections.  The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
charter documents or the laws of its state of incorporation that is or could
become applicable to the Members as a result of the Members and the Company
fulfilling their obligations or exercising their rights under this Agreement,
including, without limitation, the issuance of the Parent Stock and the Members’
ownership of the Parent Stock.
 
SECTION 4.16. Labor Matters.  There are no collective bargaining or other labor
union agreements to which the Company is a party or by which it is bound.  No
material labor dispute exists or, to the knowledge of the Company, is imminent
with respect to any of the employees of the Company.
 
SECTION 4.17.  ERISA Compliance; Excess Parachute Payments.  The Company does
not, and since its inception never has, maintained, or contributed to any
“employee pension benefit plans” (as defined in Section 3(2) of ERISA),
“employee welfare benefit plans” (as defined in Section 3(1) of ERISA) or any
other Company Benefit Plan for the benefit of any current or former employees,
consultants, officers or directors of Company.
 
SECTION 4.18.  No Additional Agreements.  The Company does not have any
agreement or understanding with the Members with respect to the Transactions
other than as specified in this Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
SECTION 4.19. Investment Company.  The Company is not, and is not an Affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
SECTION 4.20. Disclosure.  All disclosure provided to the Parent regarding the
Company, the Business, including the MVP Portfolio, its business and the
Transactions, furnished by or on behalf of the Company (including the Company’s
representations and warranties set forth in this Agreement) are true and correct
and do not contain any untrue statements of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
  
SECTION 4.21. Absence of Certain Changes or Events.  Except in connection with
the Transactions and as disclosed on Schedule 4.21, since June 30, 2013, the
Company has conducted its business only in the ordinary course, and during such
period there has not been:
 
(a) any change in the assets, liabilities, financial condition or operating
results of the Company, except changes in the ordinary course of business that
have not caused, in the aggregate, a Company Material Adverse Effect;
 
(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Company Material Adverse Effect;
 
(c) any waiver or compromise by the Company of a valuable right or of a material
debt owed to it;
 
(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Company Material Adverse
Effect;
 
(e) any material change to a material Contract by which the Company or any of
its assets is bound or subject;
 
(f) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Company, with respect to any of its material properties or assets, except
liens for Taxes not yet due or payable and liens that arise in the ordinary
course of business and does not materially impair the Company’s ownership or use
of such property or assets;
 
(g) any loans or guarantees made by the Company to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;
 
(h) any alteration of the Company’s method of accounting or the identity of its
auditors;
 
(i) any declaration or payment of dividend or distribution of cash or other
property to the Member or any purchase, redemption or agreements to purchase or
redeem any Interests;
 
 
14

--------------------------------------------------------------------------------

 
 
(j) any issuance of equity securities to any officer, director or Affiliate; or
 
(k) any arrangement or commitment by the Company to do any of the things
described in this Section.
 
SECTION 4.22. Foreign Corrupt Practices.  Neither the Company nor MVP, nor, to
the Company’s or MVP’s knowledge, any director, officer, agent, employee or
other Person acting on behalf of the Company or MVP has, in the course of its
actions for, or on behalf of, the Company or MVP (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
SECTION 4.23  Licenses and Permits.  The Company has obtained and maintains all
material federal, state, local and foreign licenses, permits, consents,
approvals, registrations, memberships, authorizations and qualifications
required to be maintained in connection with the operations of the Company as
presently conducted and as proposed to be conducted.  The Company is not in
default under any of such licenses, permits, consents, approvals, registrations,
memberships, authorizations and qualifications.
 
SECTION 4.24 Environmental Laws.  The Company (i) is in compliance in all
material respects with any and all Environmental Laws (as hereinafter defined),
(ii) has received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) is in compliance in all material respects with all terms and conditions of
any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply would be reasonably expected to
have, individually or in the aggregate, a Company Material Adverse Effect.  The
term “Environmental Laws” means all federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.
  
SECTION 4.25  Indebtedness.  Except for the items of indebtedness disclosed on
Schedule 4.25, each of which will be released by the obligee following Closing,
the Company (i) does not have any outstanding Indebtedness (as defined below),
(ii) is not in violation of any term of or is in default under any contract,
agreement or instrument relating to any Indebtedness, except where such
violations and defaults would not result, individually or in the aggregate, in a
Company Material Adverse Effect, and (iii) is not a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of the Company's Manager, has or is expected to have a Company
Material Adverse Effect.    
 
 
15

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement:  (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; and (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto.


SECTION 4.26. Undisclosed Liabilities. Except as set forth on Schedule 4.26,
neither the Company nor any of its Affiliates have any liability (whether known
or unknown, whether absolute or contingent, whether liquidated or unliquidated
and whether due or to become due), except for (a) liabilities shown on the
Company’s  audited balance sheet for the year ended June 30, 2013, (b)
liabilities which have arisen since the Company’s  audited balance sheet date in
the ordinary course of business and (c) contractual and other liabilities
incurred in the ordinary course of business which are not required by GAAP to be
reflected on a balance sheet.


SECTION 4.27. Patent Matters.  


(a) Inventors.  The inventors listed on the face of each Purchased Patent are
the sole inventors with respect to the Purchased Patents and were either
employees or contractors of Company on the date on which (i) they executed
written agreements in favor of Company assigning each such inventor’s rights to
the Purchased Patents and agreeing to cooperate with Company in a manner
consistent with the requirements of this Agreement, and (ii) the inventions
disclosed in each Purchased Patent were conceived of and reduced to practice
(including constructive reduction to practice).


(b) Ownership.  Except as set forth on Schedule 4.27(b), company exclusively
owns all right, title and interest in and to the Purchased Patents free of all
liens, claims, licenses, covenants, encumbrances and interests.   Company is not
aware of any facts or circumstances that are likely to give rise to any defect,
lien, or encumbrances on the Purchased Patents.


 
16

--------------------------------------------------------------------------------

 
 
(c) Notice of Ownership Challenges.  Neither Company nor any of its Affiliates
has received any notice or claim (whether written, oral or otherwise)
challenging the inventorship or Company’s ownership of any Purchased Patent (in
whole or in part) or suggesting that any third party has any claim of legal or
beneficial ownership with respect to any Purchased Patent.


(d) Recordations.  Company has obtained and recorded previously executed
assignments for all Purchased Patents as necessary to fully perfect Company’s
rights and title therein in accordance with governing law and regulations in
each applicable jurisdiction, including written assignments to Company from each
inventor of each Purchased Patent.


(e) No Exclusive Rights Granted.  No exclusive right or license has been or is
authorized or required to be granted under or to any Purchased Patent.


(f) Governmental Rights.  No Governmental Entity, governmental agency or
university has any right, title, or interest in or to any of the Purchased
Patents.  No Governmental Entity, governmental agency or university funding was
received, or resources or facilities from any Governmental Entity, governmental
agency or university was used, in connection with the conception, development or
reduction to practice of any invention disclosed in any Purchased Patents.


(g) Terminal Disclaimers.  If any of the Purchased Patents are terminally
disclaimed to another patent or patent application, all patent applications
subject to such terminal disclaimer are also included in the Purchased Patents.


(h) Lawsuits and Other Proceedings.  No Purchased Patent has been involved in
any past or pending action, suit, investigation, claim or proceeding (including
any reexamination), nor to the knowledge of the Company has any Purchased Patent
been threatened with any such action, suit, investigation, claim or proceeding.


(i) Statutory Bars.  To the best of Member’s knowledge, no acts of Company or
any of its Affiliates, or any party acting on behalf of or at the direction of
Company or any of its Affiliates, have invalidated or will invalidate any
Purchased Patent under the laws of any jurisdiction (including under 35 U.S.C.
§102(b)) including through (i) disclosure of the invention or circulation of a
printed publication that describes the claimed invention, (ii) public use of the
claimed invention, or (iii) sale or offer for sale of the claimed invention more
than one year prior to the application for such patent.


(j) Invalidity and Unenforceability.  Other than as set forth herein, no
Purchased Patent that has issued has ever been found invalid, unpatentable or
unenforceable for any reason in any administrative, arbitration, judicial or
other proceeding.  Neither Company nor any of its Affiliates has received any
information, notice, or claim challenging or questioning the validity or
enforceability or alleging the misuse of any Purchased Patent other than during
the prosecution of each particular Purchased Patent before the U.S. Patent and
Trademark Office or other corresponding foreign patent office.  Other than as
set forth below, to the best of Company’s knowledge and belief, no Purchased
Patent that has issued is invalid or unenforceable, and no acts of Company, its
Affiliates or anyone acting on their behalf has committed fraud upon the United
States Patent and Trademark Office or any other patent office with regard to any
Purchased Patent.  Other than as set forth below, to the best of Company’s
knowledge and belief, Company has no information qualifying as prior art that
would invalidate any of the Purchased Patents that have issued.  To the best of
Company’s knowledge and belief, neither Company nor any of its Affiliates has
committed any illegal tying, illegal term extension, patent misuse, other
illegal anti-competition activities, laches, estoppel, waiver, inequitable
conduct in violation of 35 CFR 1.56 or other law, in each case, that, if
litigated, would result in the unenforceability or invalidity of any Purchased
Patents.


 
17

--------------------------------------------------------------------------------

 
 
(k) Third Party Notices.  Neither Company nor any of its Affiliates has put any
third party on notice of actual or potential infringement of any Purchased
Patent.


(l) Docket.  The docket and other Patent Documents provided by the Member or
Company are true and correct in all material respects.


(m) Fees.  All maintenance, renewal, application, or other fees required to
maintain the validity of the Purchased Patents have been paid in full until the
date sixty days after the Closing Date.


(n) Small Entity Status.  No “small entity” or “micro entity” fees were paid for
any Purchased Patent where such fees were not available for such Purchased
Patent at such time under applicable law.


(o) Upcoming Required Actions.  There are no known actions that must be taken
within 120 days after the Closing Date, including the payment of any
registration, maintenance or renewal fees or the filing of any responses to
office actions, documents, applications or certificates for the purposes of
obtaining, maintaining, perfecting or preserving or renewing any Purchased
Patent, other than those listed on Schedule 4.27(o).


(p) Royalties.  There are no royalties or honoraria payable by Company or Member
to any third party by reason of the ownership, use, possession, license, sale,
or disposition of any Purchased Patents.


(q) Broker’s Fees.  Neither Company nor any of its Affiliates has knowledge of,
and has taken no action which would give rise to, any claim for a broker’s or
finder’s fee to be paid by Parent in connection with the consummation of the
transactions provided for hereunder, except as listed on Schedule 3.04.


ARTICLE V
Representations and Warranties of the Parent
 
The Parent represents and warrants as follows to the Members, that, except as
set forth in the Information Package or in a Disclosure Schedule delivered by
the Parent to the Members (the “Parent Disclosure Schedule”):
 
SECTION 5.01. Organization, Standing and Power.  The Parent is duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has full corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Parent, a material adverse effect on the ability of the
Parent to perform its obligations under this Agreement or on the ability of the
Parent to consummate the Transactions (a “Parent Material Adverse Effect”).  The
Parent is duly qualified to do business in each jurisdiction where the nature of
its business or their ownership or leasing of its properties make such
qualification necessary and where the failure to so qualify would reasonably be
expected to have a Parent Material Adverse Effect.  The Parent has delivered to
the Company true and complete copies of the Certificate of Incorporation of the
Parent, as amended to the date of this Agreement (as so amended, the “Parent
Charter”), and the Bylaws of the Parent, as amended to the date of this
Agreement (as so amended, the “Parent Bylaws”).
 
 
18

--------------------------------------------------------------------------------

 
 
                SECTION 5.02. Subsidiaries; Equity Interests.  Except as set
forth in the Parent SEC Documents (as defined below), the Parent does not own,
directly or indirectly, any capital stock, membership interest, partnership
interest, joint venture interest or other equity interest in any Person.
 
SECTION 5.03. Capital Structure.  The authorized capital stock and issued and
outstanding capital stock of the Parent is set forth on Schedule 5.03 hereto as
adjusted for the Reverse Split, the MVP Acquisition and the PIPE (as defined
below).  No other shares of capital stock or other voting securities of the
Parent are issued, reserved for issuance or outstanding.  All outstanding shares
of the capital stock of the Parent are, and all such shares that may be issued
prior to the date hereof will be when issued, duly authorized, validly issued,
fully paid and non-assessable and not subject to or issued in violation of any
purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the Nevada
Revised Statutes, the Parent Charter, the Parent Bylaws or any Contract to which
the Parent is a party or otherwise bound.  There are no bonds, debentures, notes
or other indebtedness of the Parent having the right to vote (or convertible
into, or exchangeable for, securities having the right to vote) on any matters
on which holders of Parent Stock may vote (“Voting Parent Debt”), except as set
forth on Schedule 5.03.  Except as set forth in the Parent SEC Documents or on
Schedule 5.03, as of the date of this Agreement, there are no options, warrants,
rights, convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which the Parent is a party or by
which it is bound (i) obligating the Parent to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of capital stock or other
equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, the Parent
or any Voting Parent Debt, (ii) obligating the Parent to issue, grant, extend or
enter into any such option, warrant, call, right, security, commitment,
Contract, arrangement or undertaking or (iii) that give any Person the right to
receive any economic benefit or right similar to or derived from the economic
benefits and rights occurring to holders of the capital stock of the
Parent.   Except as set forth in the Parent SEC Documents or on Schedule 5.03,
the Parent is not a party to any agreement granting any security holder of the
Parent the right to cause the Parent to register shares of the capital stock or
other securities of the Parent held by such security holder under the Securities
Act.  
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION 5.04.  Authority; Execution and Delivery; Enforceability.  The Parent
has full power and authority to enter into this Agreement, the execution and
delivery of which has been duly authorized, if applicable, and this Agreement
constitutes a valid and legally binding obligation of the Parent, enforceable
against Parent in accordance with its terms except as may be limited by
bankruptcy, reorganization, insolvency, moratorium and similar laws of general
application relating to or affecting the enforcement of rights of creditors, and
except as enforceability of the obligations hereunder are subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law).
 
SECTION 5.05. No Conflicts; Consents.
 
(a) The execution and delivery by the Parent of this Agreement, does not, and
the consummation of Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any Person under, or result in the creation of any
Lien upon any of the properties or assets of the Parent under, any provision of
(i) the Parent Charter or Parent Bylaws, (ii) any material Contract to which the
Parent is a party or by which any of its properties or assets is bound or (iii)
subject to the filings and other matters referred to in Section 5.05(b), any
material Judgment or material Law applicable to the Parent or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect.
 
(b) No Consent of, or registration, declaration or filing with, or permit from,
any Governmental Entity is required to be obtained or made by or with respect to
the Parent in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than the (A) filing
with the SEC of reports under Sections 13 and 16 of the Exchange Act, and (B)
filings under state “blue sky” laws, as each may be required in connection with
this Agreement and the Transactions.
 
SECTION 5.06. SEC Documents; Undisclosed Liabilities.
 
(a) The Parent has filed all Parent SEC Documents since August 10, 2011,
pursuant to Sections 13 and 15 of the Exchange Act, as applicable (the “Parent
SEC Documents”).
 
(b) As of its respective filing date, each Parent SEC Document complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such Parent SEC
Document, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  Except to the extent that information contained in any
Parent SEC Document has been revised or superseded by a later filed Parent SEC
Document, none of the Parent SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Parent included in the Parent SEC Documents comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with the U.S. generally accepted accounting principles
(“GAAP”) (except, in the case of unaudited statements, as permitted by the rules
and regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the financial position of Parent as of the dates thereof and the results of its
operations and cash flows for the periods shown (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
 
20

--------------------------------------------------------------------------------

 
 
(c) Except as set forth in the Parent SEC Documents, the Parent has no
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) required by GAAP to be set forth on a balance sheet of the Parent
or in the notes thereto.  The Parent SEC Documents set forth all financial and
contractual obligations and liabilities (including any obligations to issue
capital stock or other securities of the Parent) due after the date hereof.
 
SECTION 5.07. Brokers; Schedule of Fees and Expenses.  No broker, investment
banker, financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company, except
as set forth on Schedule 5.07.


 
SECTION 5.08.  Absence of Certain Changes or Events.  Except as disclosed in the
Parent SEC Documents or on Schedule 5.08, from the date of the most recent
audited financial statements included in the Parent SEC Documents to the date of
this Agreement, the Parent has conducted its business only in the ordinary
course, and during such period there has not been:
 
(a) any change in the assets, liabilities, financial condition or operating
results of the Parent from that reflected in the Parent SEC Documents, except
changes in the ordinary course of business that have not caused, in the
aggregate, a Parent Material Adverse Effect;
 
(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Parent Material Adverse Effect;
 
(c) any waiver or compromise by the Parent of a valuable right or of a material
debt owed to it;
 
(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Parent, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Parent Material Adverse
Effect;
 
(e) any material change to a material Contract by which the Parent or any of its
assets is bound or subject;
 
(f) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;
 
(g) any resignation or termination of employment of any officer of the Parent;
 
 
21

--------------------------------------------------------------------------------

 
 
(h) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Parent, with respect to any of its material properties or assets, except
liens for Taxes not yet due or payable and liens that arise in the ordinary
course of business and do not materially impair the Parent’s ownership or use of
such property or assets;
 
(i) any loans or guarantees made by the Parent to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;
 
(j) any declaration, setting aside or payment or other distribution in respect
of any of the Parent’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Parent;
 
(k) any alteration of the Parent’s method of accounting or the identity of its
auditors;
 
(l) any issuance of equity securities to any officer, director or Affiliate,
except pursuant to existing Parent stock option plans; or
 
(m) any arrangement or commitment by the Parent to do any of the things
described in this Section 5.08.
 
SECTION 5.09.  Taxes.
 
(a) The Parent has timely filed, or has caused to be timely filed on its behalf,
all Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file, any delinquency
in filing or any inaccuracies in any filed Tax Returns, individually or in the
aggregate, have not had and would not reasonably be expected to have a Parent
Material Adverse Effect.  All Taxes shown to be due on such Tax Returns, or
otherwise owed, has been timely paid, except to the extent that any failure to
pay, individually or in the aggregate, has not had and would not reasonably be
expected to have a Parent Material Adverse Effect.
 
(b) The most recent financial statements contained in the Parent SEC Documents
reflect an adequate reserve for all Taxes payable by the Parent (in addition to
any reserve for deferred Taxes to reflect timing differences between book and
Tax items) for all Taxable periods and portions thereof through the date of such
financial statements.  No deficiency with respect to any Taxes has been
proposed, asserted or assessed against the Parent, and no requests for waivers
of the time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Parent Material Adverse Effect.
 
(c) There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of the Parent.  The Parent is not bound by any agreement
with respect to Taxes.
 
 
22

--------------------------------------------------------------------------------

 
 
SECTION 5.10. Absence of Changes in Benefit Plans.  From the date of the most
recent audited financial statements included in the Parent SEC Documents to the
date of this Agreement, except as set forth in the Parent SEC Documents or on
Schedule 5.10, there has not been any adoption or amendment in any material
respect by Parent of any collective bargaining agreement or any bonus, pension,
profit sharing, deferred compensation, incentive compensation, stock ownership,
stock purchase, stock option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other plan, arrangement
or understanding (whether or not legally binding) providing benefits to any
current or former employee, officer or director of Parent (collectively, “Parent
Benefit Plans”).  As of the date of this Agreement, except as disclosed in the
Parent SEC Documents or on Schedule 5.10, there are not any employment,
consulting, indemnification, severance or termination agreements or arrangements
between the Parent and any current or former employee, officer or director of
the Parent, nor does the Parent have any general severance plan or policy.
   
SECTION 5.11.  ERISA Compliance; Excess Parachute Payments.  The Parent does
not, and since its inception never has, maintained, or contributed to any
“employee pension benefit plans” (as defined in Section 3(2) of ERISA),
“employee welfare benefit plans” (as defined in Section 3(1) of ERISA) or any
other Parent Benefit Plan for the benefit of any current or former employees,
consultants, officers or directors of Parent.
 
SECTION 5.12.  Litigation.  Except as disclosed in the Parent SEC Documents or
on Schedule 5.12, there is no Action which (i) adversely affects or challenges
the legality, validity or enforceability of any of this Agreement or the Parent
Stock or (ii) could, if there were an unfavorable decision, individually or in
the aggregate, have or reasonably be expected to result in a Parent Material
Adverse Effect and neither the Parent nor any director or officer thereof (in
his or her capacity as such), is or has been the subject of any Action involving
a claim or violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.
 
SECTION 5.13.  Compliance with Applicable Laws.  Except as disclosed in the
Parent SEC Documents or on Schedule 5.13, the Parent is in compliance with all
applicable laws, including those relating to occupational health and safety, the
environment, export controls, trade sanctions and embargoes, except for
instances of noncompliance that, individually and in the aggregate, have not had
and would not reasonably be expected to have a Parent Material Adverse
Effect.  Except as set forth in the Parent SEC Documents, the Parent has not
received any written communication during the past two years from a Governmental
Entity that alleges that the Parent is not in compliance in any material respect
with any applicable law.  The Parent is in compliance with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Parent
Material Adverse Effect.
 
SECTION 5.14.  Contracts.  Except as disclosed in the Parent SEC Documents or on
Schedule 4.14, there are no Contracts that are material to the business,
properties, assets, condition (financial or otherwise), results of operations or
prospects of the Parent taken as a whole.  The Parent is not in violation of or
in default under (nor does there exist any condition which upon the passage of
time or the giving of notice would cause such a violation of or default under)
any Contract to which it is a party or by which it or any of its properties or
assets is bound, except for violations or defaults that would not, individually
or in the aggregate, reasonably be expected to result in a Parent Material
Adverse Effect.
 
 
23

--------------------------------------------------------------------------------

 
 
SECTION 5.15.  Title to Properties.  The Parent has good title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses.  All such assets and properties, other than assets and
properties in which the Parent has leasehold interests, are free and clear of
all Liens and except for Liens that, in the aggregate, do not and will not
materially interfere with the ability of the Parent to conduct business as
currently conducted.  The Parent has complied in all material respects with the
terms of all material leases to which it is a party and under which it is in
occupancy, and all such leases are in full force and effect.
 
SECTION 5.16.  Intellectual Property.  The Parent owns, or is validly licensed
or otherwise has the right to use, all intellectual property (“Parent
Intellectual Property Rights”) which are material to the conduct of the business
of the Parent taken as a whole.  The Parent Disclosure Schedule sets forth a
description of all Parent Intellectual Property Rights which are material to the
conduct of the business of the Parent taken as a whole.  No claims are pending
or, to the knowledge of the Parent, threatened that the Parent is infringing or
otherwise adversely affecting the rights of any Person with regard to any Parent
Intellectual Property Right.  To the knowledge of the Parent, no Person is
infringing the rights of the Parent with respect to any Parent Intellectual
Property Right.
 
SECTION 5.17. Labor Matters.  There are no collective bargaining or other labor
union agreements to which the Parent is a party or by which it is bound.  No
material labor dispute exists or, to the knowledge of the Parent, is imminent
with respect to any of the employees of the Parent.
 
SECTION 5.18. Transactions With Affiliates and Employees.  Except as set forth
in the Parent SEC Documents or on Schedule 5.18, none of the officers or
directors of the Parent and, to the knowledge of the Parent, none of the
employees of the Parent is presently a party to any transaction with the Parent
or any subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Parent, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
SECTION 5.19.  Application of Takeover Protections.  The Parent has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Parent’s
charter documents or the laws of its state of incorporation that is or could
become applicable to the Member as a result of the Member and the Parent
fulfilling their obligations or exercising their rights under this Agreement,
including, without limitation, the issuance of the Parent Stock and the Member’s
ownership of the Parent Stock.
 
SECTION 5.20.  No Additional Agreements.  The Parent does not have any agreement
or understanding with the Member with respect to the Transactions other than as
specified in this Agreement.
 
 
24

--------------------------------------------------------------------------------

 
 
SECTION 5.21.  Investment Company.  The Parent is not, and is not an Affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
SECTION 5.22.  Assets and Liabilities as of the Closing.  The Parent has taken
all necessary steps and action so that as of the Closing, it shall have no
liabilities, encumbrances or indebtedness and its only assets shall include a
20% interest in the La Viuda Concessions and the related AuroTellurio Option
Agreement as described on Schedule 5.22.


ARTICLE VI
 
Deliveries
 
SECTION 6.01.   Deliveries of the Members.  Unless such deliveries are waived by
Parent, in whole or in part, at Closing as a further condition thereof,
concurrently with the Closing, the Members and Company (as appropriate) shall
deliver to the Parent: 


(a) this Agreement executed by the Members;


(b) a certificate executed by the Members confirming the accuracy of each of the
representations and warranties herein as of the Closing Date) and covering such
additional matters as the Parent may request, including an opinion of counsel in
customary form;
 
(c) fully executed assignment or subscription agreements or other evidence of
the ownership and transfer of the Interests, in the form attached hereto as
Exhibit B;


(d) a Lockup Agreement, substantially in the form attached hereto as Exhibit C
(the “Lockup Agreement”) executed by MVP (and its assignees and designees) and
all officers of the Parent, directors of the Parent, and stockholders holding
ten percent (10%) or more of the common stock of the Parent after giving effect
to the Acquisition, the split-off of the Parent’s legacy business, if any, and
the PIPE; and key employees agreed by the Parent and MVP, which Lockup Agreement
may only be released by the Lead Investor (as that term is defined in the PIPE
documents);


(e) a Common Interest Agreement, and related releases of any and all claims
which releases will be delivered as soon as practicable following the Closing
and payment/issuances contemplated therein, substantially in the form attached
hereto as Exhibit D (the “Common Interest Agreement”) executed by MVP, the
Company, the Parent and/or any and all creditors of the MVP who are owed amounts
related to the MVP Portfolio or otherwise required by Parent as a condition to
Closing; and


(f) any Patent Documents, in the direct possession of  MVP or any Affiliates for
each of the Purchased Patents.
   
SECTION 6.02.  Deliveries of the Parent.  Unless such deliveries are waived by
Company and the Members, in whole or in part, at or following the Closing as a
further condition thereof, the Parent shall deliver to the Company, or Members,
as applicable:
 
 
25

--------------------------------------------------------------------------------

 
 
(a) $625,000 to be paid by wire transfer of immediately available funds to MVP
concurrently with the closing.


(b) $100,000 shall be delivered to the Company per month until the net proceeds
of the PIPE have been depleted. All of the monthly $100,000 disbursements from
the Offering delivered by the Parent to the Company shall be deposited into a
controlled Parent bank account over which Mr. Rector or his designee will have
sole authority and control.  Mr. Rector or such designee will have sole
authority and discretion to disburse such funds in accordance with the Company’s
pre-approved budget.  Any action to remove Mr. Rector or his designee as the
control person over such account, to add one or more additional individuals as
control persons of such account or to require Mr. Rector to disburse such funds
in variance or in excess of the pre-approved budget may only be taken by (i) the
unanimous approval of the Company’s Board of Directors and (ii) the consent of
the Lead Investor.  The removal, withdrawal or resignation of Mr. Rector as
director shall not affect his or his designee’s authority hereunder, and shall
be deemed a breach hereof, unless approved by the Lead Investor.  The Company
will indemnify and hold harmless Mr. Rector, his designee, and their successors
or assigns, for its reasonable legal and other expenses (including the costs of
any investigation, preparation and travel) and for any losses incurred in
connection herewith, as such expenses or losses are incurred, excluding only
losses that result directly from such person’s gross negligence or willful
misconduct.


(c) $277,711.46 to be paid by wire transfer of immediately available funds to
certain creditors and service providers of MVP Portfolio (and shall be held in
escrow until payment in full release letters have been obtained by such
creditors and service providers), as indicated on Schedule 6.02(c);


(d) this Agreement executed by the Parent with a certificate from the Parent,
signed by its Secretary or Assistant Secretary certifying that the attached
copies of the Parent Charter, Parent Bylaws and resolutions of the Board of
Directors of the Parent approving this Agreement and the transactions
contemplated hereunder, are all true, complete and correct and remain in full
force and effect;


(e) evidence of the election of William D. Meadow (“Meadow”) and Shea Ralph
(“Ralph”) to the Board of Directors of the Parent, so that together with David
Rector, the Board shall be comprised of three directors and creation of a
Special Litigation Committee of the Board of Directors and the appointment of
Meadow as the Chairman of the Board, President and Chief Executive Officer of
the Parent and Ralph as the Executive Vice President of the Parent;


(f) the Executive Employment Agreement by and between Parent and Meadow,
substantially in the form attached hereto as Exhibit E, executed by the Parent;


(g) the Executive Employment Agreement by and between Parent and Ralph,
substantially in the form attached hereto as Exhibit F, executed by the Parent;
 
(h) the Independent Contractor Agreement by and between Parent and Mr. Rector,
substantially in the form attached hereto as Exhibit G, executed by the Parent;


(i) a Stock Option Agreement between Parent and Meadow, granting to Meadow stock
options under the Parent Benefit Plans equal to 10% of the outstanding common
stock on a fully-diluted, post-Reverse Split basis as of the Closing
substantially in the form attached hereto as Exhibit H;


 
26

--------------------------------------------------------------------------------

 
 
(j) a Stock Option Agreement between Parent and Ralph, granting to Ralph stock
options under the Parent Benefit Plans equal to 5% of the outstanding common
stock on a fully-diluted, post-Reverse Split basis as of the Closing
substantially in the form attached hereto as Exhibit I;


(k) a Stock Option Agreement between Parent and Mr. Rector, granting to Mr.
Rector under the Parent Benefit Plans stock options to purchase one million
(1,000,000) post-Reverse Split shares of common stock of the Parent,
substantially in the form attached hereto as Exhibit J;


the Lockup Agreements executed by the Parent;


(k) the Common Interest Agreement and related releases, if any, executed by the
Parent; and
 
(l) Promptly following effectiveness of the Reverse Split after the Closing, the
Parent shall deliver to the Member certificates representing the new shares of
Parent Stock issued to the Member.
 
SECTION 6.03.  Deliveries of the Company.  Unless such deliveries are waived by
Parent, in whole or in part, at Closing as a further condition thereof,
concurrently with the Closing, the Company shall deliver to the Parent: 
 
(a) this Agreement executed by the Company;


(b) a certificate from the Company, signed by its Manager certifying that the
attached copies of the Company’s Charter Documents and resolutions of the
Manager of the Company approving this Agreement and the Transactions, are all
true, complete and correct and remain in full force and effect; 


(c) the Common Interest Agreement executed by the Company;


(d) the Patent Documents in the direct possession of the Company for each of the
Purchased Patents along with copies of instructions, with proof of delivery, to
each outside counsel and foreign associate firm responsible for any Purchased
Patent to send all copies of such files to the Parent; and


(e) if requested, the results of UCC, judgment lien and Tax lien searches with
respect to the Company, the results of which indicate no liens on the assets of
the Company.
 
 
27

--------------------------------------------------------------------------------

 


ARTICLE VII
 
Conditions to Closing
 
SECTION 7.01. Members and Company Conditions Precedent.  The obligations of the
Members and the Company to enter into and complete the Closing is subject, at
the option of the Members and the Company, to the fulfillment on or prior to the
Closing Date of the following conditions.
 
(a) Representations and Covenants. The representations and warranties of the
Parent contained in this Agreement shall be true in all material respects on and
as of the Closing Date with the same force and effect as though made on and as
of the Closing Date.  The Parent shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by the Parent on or prior to the Closing
Date.  The Parent shall have delivered to the Members and the Company, a
certificate, dated the Closing Date, to the foregoing effect.
 
(b) Litigation.  No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Company or the Members, a materially adverse effect on the assets, properties,
business, operations or condition (financial or otherwise) of the Parent.
 
(c)  No Material Adverse Change.  There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since the date as first
set forth above which has had or is reasonably likely to cause a Parent Material
Adverse Effect.
 
(d) Post-Closing Capitalization.  At and immediately after the Closing, the
authorized capitalization shall be described in the Parent SEC Documents, and
the number of issued and outstanding shares of capital stock of the Parent, on a
fully-diluted basis not reflecting the Reverse Split, shall be as described in
the Parent Disclosure Schedule.
 
(e) SEC Reports.  The Parent shall have filed all reports and other documents
required to be filed by Parent under the U.S. federal securities laws through
the Closing Date.
 
(f) OTC Markets, Inc. QB Tier Quotation.  The Parent shall have maintained its
status as a Company whose common stock is quoted on the OTC markets, Inc. QB
Tier and Parent shall not have received any notice that any reason shall exist
as to why such status shall not continue immediately following the Closing.
  
(g) Deliveries.  The deliveries specified in Section 6.02 shall have been made
by the Parent.
 
(h) No Suspensions of Trading in Parent Stock.  Trading in the Parent Stock
shall not have been suspended by the SEC or any trading market (except for any
suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Parent) at any time since
the date of execution of this Agreement.
 
(i) Satisfactory Completion of Due Diligence.  The Company and the Members shall
have completed their legal, accounting and business due diligence of the Parent
and the results thereof shall be satisfactory to the Company and the Member in
their sole and absolute discretion.
 
 
28

--------------------------------------------------------------------------------

 
 
(j) Completion of PIPE.  The Parent shall have successfully completed a private
offering of a minimum of $2,500,000 investment in Parent’s convertible
promissory notes, automatically convertible into Series C preferred stock upon
effectiveness of an increase in the Parent’s authorized preferred stock and the
filing of a Series C certificate of designation with the Secretary of State of
the State of Nevada (the “PIPE”).


(k) Reserved.


(l)  Series D Preferred Issuance.  The Series D Convertible Preferred Stock
subscription agreements with Messrs. Meadows and Rector, with such terms and
provisions as are determined by Parent, shall have been signed by the Parent.


SECTION 7.02.  Parent Conditions Precedent.  The obligations of the Parent to
enter into and complete the Closing are subject, at the option of the Parent, to
the fulfillment on or prior to the Closing Date of the following conditions, any
one or more of which may be waived by the Parent in writing.
 
(a) Representations and Covenants.  The representations and warranties of the
Members and the Company contained in this Agreement shall be true in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date.  The Members and the Company shall
have performed and complied in all material respects with all covenants and
agreements required by this Agreement to be performed or complied with by the
Members and the Company on or prior to the Closing Date.  The Company shall have
delivered to the Parent a certificate, dated the Closing Date, to the foregoing
effect.
 
(b) Litigation.  No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Parent, a materially adverse effect on the assets, properties, business,
operations or condition (financial or otherwise) of the Company.
 
(c) No Material Adverse Change.  There shall not have been any occurrence,
event, incident, action, failure to act, or transaction since June 30, 2013
which has had or is reasonably likely to cause a Company Material Adverse
Effect.
 
(d) Deliveries.  The deliveries specified in Section 6.01 and Section 6.03 shall
have been made by the Members and the Company, respectively, and each of Meadow
and Ralph shall have executed a Confidentiality and Invention Acknowledgment
Agreement with the Parent, substantially in the form attached hereto as Exhibit
K.


(e) Satisfactory Completion of Due Diligence.  The Parent shall have completed
its legal, accounting and business due diligence of the Company and the results
thereof shall be satisfactory to the Parent in its sole and absolute discretion.
 
 
29

--------------------------------------------------------------------------------

 
 
(f)  Ancillary Agreements.  The Members and the Company, as applicable, shall
have executed and delivered the Lockup Agreement and Common Interest Agreement
at the Closing.


(g)  Series D Preferred Issuance.  The Series D Convertible Preferred Stock
subscription agreements, with such terms and provisions as are determined by
Parent, shall have been delivered to the Parent by Meadows and Rector.




ARTICLE VIII
 
Covenants
 
SECTION 8.01. Audit of Company Financial Statements.  MVP shall deliver or cause
to be delivered to Parent audited financial statements for the Company’s
(including any predecessor as is required by the SEC rules and regulations) most
recently completed last two fiscal years and unaudited financial statements for
any subsequent interim period such that the Parent will be able to comply with
its SEC reporting obligations no later than 60 days from the Closing Date.
 
SECTION 8.02.  Public Announcements.  The Parent and the Company will consult
with each other before issuing, and provide each other the opportunity to review
and comment upon, any press releases or other public statements with respect to
the Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable law, court process or by obligations pursuant to any
listing agreement with any national securities exchanges.
 
SECTION 8.03. Fees and Expenses.  All fees and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated.
 
SECTION 8.04. Continued Efforts by Each Party.  Each Party shall use
commercially reasonable efforts to (a) take all action reasonably necessary to
consummate the Transactions, and (b) take such steps and do such acts as may be
necessary to keep all of its representations and warranties true and correct as
of the Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.
 
SECTION 8.05.   Reverse Split; Authorized Capital Increase.  Within three (3)
months after the Closing, the Parent shall have effected the Reverse Split and
the increase in its authorized blank check preferred stock.


SECTION 8.06.  Exclusivity.  Subject to any fiduciary obligations applicable to
the Parent’s board of directors, until the Termination Date, each of the Parent
and the Company shall not (and shall not cause or permit any of their Affiliates
to) engage in any discussions or negotiations with any Person or take any action
that would be inconsistent with the Transactions and that has the effect of
avoiding the Closing contemplated hereby.  Each of the Parent and the Company
shall notify each other immediately if any Person makes any proposal, offer,
inquiry, or contact with respect to any of the foregoing.


 
30

--------------------------------------------------------------------------------

 
 
SECTION 8.07.  Adoption of Shareholder Rights Plan.  Within three months after
the Closing, the Parent shall have adopted a Shareholder Rights Plan in form and
substance satisfactory to the Member.


SECTION 8.08. General Cooperation by MVP.   Following the Closing, upon
reasonable request from the Parent or Company, MVP shall (and shall cause its
Affiliates to) cooperate with Parent and Company to enable Company to enjoy the
fullest extent of the right, title and interest in the Purchased Patents in the
United States and other countries.  Parent or Company shall pay the reasonable
out-of-pocket expenses incurred by MVP and/or MVP’s Affiliates when cooperating
with Parent or Company.  Such cooperation by MVP (and its Affiliates) shall
include, within a reasonable time frame agreed upon by MVP, production of
pertinent facts and documents, offering deposition testimony on behalf of Parent
or Company, offering trial testimony on behalf of Parent or Company, attending
trial and sitting at plaintiff’s table at trial, assistance in obtaining
testimony by other, general and reasonable cooperation with any trial related to
the infringement of the Purchased Patents, executing necessary documents, and
providing other assistance reasonably requested by Parent or Company. Should a
change in the law effect the Company’s or Parent’s ability to bring patent
infringement litigation, MVP agrees to serve as the named plaintiff in any
patent enforcement litigation in order to effectuate the purposes and goals of
this Agreement.    MVP further agrees to execute, acknowledge and deliver all
such additional instruments, and to do all such further acts, reasonably
requested by Parent or Company and necessary to carry out the intent and
purposes of this Agreement.


SECTION 8.09.  Payment of Proceeds Interest to MVP.   Following the Closing, the
Parent or Company shall pay MVP ten (10%) percent of the Gross Proceeds from any
Enforcement Activities or Sale Transaction related to the Purchased Patents on
each Distribution Date.  For all purposes of this Agreement, Gross Proceeds
shall be deemed to have been received by the Company or Parent on the date of
the actual receipt of funds into the Company or Parent’s bank account, as
applicable, from a third-party against which an Enforcement Activity was brought
or to which one or more of the Patents in the Purchased Patents was transferred
as part of a Sale Transaction.  Any valuation of non-cash consideration paid to
Company or Parent as a result of the Enforcement Activities or a Sale
Transaction shall be made in Parent’s reasonable discretion, by the independent
members of the Board of Directors of Parent, in accordance with generally
accepted accounting principles related to the valuation of non-cash
consideration or non-marketable securities.   Parent shall have the right (in
its sole and absolute discretion) to distribute, or require the Company to
distribute, to MVP an equivalent amount of cash in lieu of any non-cash
consideration, which such non-cash consideration equal to the value ascribed
thereto by the independent members of the Board of Directors of Parent.


SECTION 8.10.  At or promptly following the Closing, the Parent shall issue to
Meadows and Ralph five-year options to purchase an additional five percent (5%)
of the outstanding Parent common stock on a fully-diluted, post-Reverse Split
basis as of the Closing, pro rata to the option grants issued at Closing,
exercisable at the PIPE price.   The options shall vest and not be subject to
forfeiture upon the Company’s achieving revenues of $20 million.


 
31

--------------------------------------------------------------------------------

 
 
SECTION 8.11.  Disclosure of Transactions and Other Material Information. On or
before 5:30 p.m., New York time, on the fourth (4th) Business Day following the
date of the Closing of the transactions contemplated by this Agreement, the
Parent shall file a Current Report on Form 8-K describing all the material terms
of the transactions contemplated by the Agreements in the form required by the
Securities Exchange Act of 1934, as amended, (the “Exchange Act”) and attaching
all the material agreements  (including all attachments, the “8-K
Filing”).  From and after the issuance of the 8-K Filing, the Parent shall have
disclosed all material, non-public information (if any) delivered to the Parent
by the Company or any of its subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by this Agreement.  The Parent shall as promptly as practicable following the
8-K Filing amend the 8-K filing to file such financials statements and other
information as required under the Exchange Act, but in no event later than
seventy-one (71) days following such 8-K Filing.  The Parent/Member/Company
shall engage a PCAOB auditor and as expeditiously as possible (within forty-five
(45) days following the Closing), complete audited financial statements for the
Company and its subsidiaries including any predecessors and all pro-forma
information, required for filing in the 8-K amendment as is required by the
rules and regulations of the SEC.


SECTION 8.12.  Parent Mining Business.  Following the Closing, the Parent will
use its best efforts to either split off or terminate and liquidate its
AuroTellurio mining project in Mexico, which project is described in detail in
the Parent SEC Documents.


SECTION 8.13.  Indebtedness.  Following the Closing, the Parent shall not
directly or indirectly permit, create, incur, assume, permit to exist, increase,
renew or extend any indebtedness on its part, including commitments,
contingencies and credit availabilities, or apply for or offer or agree to do
any of the foregoing, except as already exists or with respect to an instrument
that has a maturity date or term of at least two (2) years.


ARTICLE IX
 
Indemnification
 
SECTION 9.01. Indemnification Obligations.  


(a) Indemnification by Members.  Subject to the limitations set forth this
Section 9.01 and otherwise in this Article IX, MVP or the Members, severally and
not jointly, as set forth below  agree to indemnify and hold harmless Parent and
its respective directors, officers and Affiliates and their successors and
assigns (each a “Parent Indemnified Party”) from and against any and all any
actions, costs, damages, disbursements, expenses, liabilities, loss,
deficiencies, diminutions in value, obligations, penalties or settlements of any
kind or nature, whether foreseeable or unforeseeable, including but not limited
to, interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses incurred in the investigation, collection,
prosecution and defense of claims and amounts paid in settlement, that may be
imposed on or otherwise incurred or suffered (“Losses”) of the Parent
Indemnified Parties, to the extent directly or indirectly resulting or arising
from or based upon: (i) breach of any representation or warranty or covenant of
such Member set forth in Articles III, IV and VIII; (ii) as to MVP only, all
Taxes to the extent resulting from or relating to the ownership, management or
use of and the operation of the Business prior to and including the Closing Date
and (iii) as to MVP only, the Promissory Note referred to in Schedule 4.26.
 
 
32

--------------------------------------------------------------------------------

 
 
(b) Indemnification by Parent.  Subject to the limitations set forth in this
Section 9.01 and otherwise in this Article IX, the Parent agrees to indemnify
and hold harmless the Members and their  respective managers, members, officers
and Affiliates and their successors and assigns (each a “Member Indemnified
Party”) from and against any Losses (as defined in Section 9.01(a)) of the
Member Indemnified Parties, to the extent directly or indirectly resulting or
arising from or based upon a breach of any representation or warranty or
covenant set forth in Articles V and VIII.
 
(c) Limitations on Liability.  The obligations of a party providing
indemnification under this Section 9.01 (an “Indemnifying Party”) shall be
subject to the following limitations:
 
             (i) The Indemnifying Party shall not have any liability to any
indemnified party (an “Indemnified Party”) with respect to Losses arising out of
any of the matters referred to in Section 9.01(a) or (b), until such time as the
amount of all such liability shall collectively exceed $25,000 (the
“Threshold”), whereupon the Losses exceeding the Threshold shall be payable by
the Indemnifying Party;
 
          (ii) Intentionally Omitted.
 
         (iii) The maximum aggregate amount of Losses for which the Indemnifying
Party shall be liable pursuant to Sections 9.01(a) or (b), except for a breach
of the representations and warranties contained in Sections 4.02 and 5.03,
collectively, shall be limited to $500,000 (the “Indemnity Cap”).    


          (iv) With regard to an indemnification claim by a Member Indemnified
Party, the Losses recoverable from the Parent under Section 9.01 shall be paid
to the Indemnified Party by delivery of shares of the Parent common stock
only.  The number of shares to be issued shall be based on 100% of the fair
market value of the common stock.  The fair market value shall be the average of
the closing sales prices of the stock in the OTC Markets, Inc. QB Tier or such
other trading market at the time for the thirty (30) days after the final
determination of the amount of the Indemnification Claim, or if there is no
trading in the Company’s common stock, the fair market value shall be determined
in good faith by the Company.


          (v) In no event shall the Indemnifying Party’s aggregate liability to
any Indemnified Party under Section 9.1 exceed the after Tax amount of such
Claim (as defined in Section 9.03) and all Claims shall be net of any insurance
proceeds reasonably expected to be received in respect of Losses subject to such
Claim.  The Indemnified Parties shall use all reasonable efforts to collect any
amounts available under applicable insurance policies with respect to Losses
subject to a Claim.


SECTION 9.02. Reserved.  


 
33

--------------------------------------------------------------------------------

 
 
SECTION 9.03. Procedure.   The Indemnified Party shall give the Indemnifying
Party notice (a “Claim Notice”) of any matter which an Indemnified Party has
determined has given or could reasonably give rise to a right of indemnification
under this Agreement (a “Claim”), within forty-five (45) days of such
determination; provided, however, that any failure of the Indemnified Party to
provide such Claim Notice shall not release the Indemnifying Party from any of
its obligations under this Article IX except to the extent the Indemnifying
Party is materially prejudiced by such failure and shall not relieve the
Indemnifying Party from any other obligation or liability that it may have to
any Indemnified Party otherwise than under this Article IX except to the extent
the Indemnifying Party is materially prejudiced by such failure.  Upon receipt
of the Claim Notice, the Indemnifying Party shall be entitled to assume and
control the defense of such Claim at its expense if it gives notice of its
intention to do so to the Indemnified Party within ten (10) Business Days of the
receipt of such Claim Notice from the Indemnified Party; provided, however, that
(i) Indemnified Party must approve of the selection of legal counsel by
Indemnifying Party, which approval shall not be unreasonably withheld, delayed
or conditioned and (ii) if there exists or is reasonably likely to exist a
conflict of interest that would make it inappropriate in the judgment of the
Indemnified Party, in its reasonable discretion, for the same counsel to
represent both the Indemnified Party and the Indemnifying Party, then the
Indemnified Party shall be entitled to retain its own counsel, in each
jurisdiction for which the Indemnified Party determines counsel is required, at
the expense of the Indemnifying Party.  In the event the Indemnifying Party
exercises the right to undertake any such defense against any such Claim as
provided above, the Indemnified Party shall cooperate with the Indemnifying
Party in such defense and make available to the Indemnifying Party, at the
Indemnifying Party’s expense, all witnesses, pertinent records, materials and
information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party.  Similarly, in the event the Indemnified Party is, directly or
indirectly, conducting the defense against any such Claim, the Indemnifying
Party shall cooperate with the Indemnified Party in such defense and make
available to the Indemnified Party, at the Indemnifying Party’s expense, all
such witnesses, records, materials and information in the Indemnifying Party’s
possession or under the Indemnifying Party’s control relating thereto as is
reasonably required by the Indemnified Party.  No such Claim may be settled by
the Indemnifying Party without the prior written consent of the Indemnified
Party, which consent shall not be unreasonably withheld, delayed or conditioned
so long as (a) there is no payment or other consideration required of the
Indemnified Party and (b) such settlement does not require or otherwise involve
any restrictions on the conduct of Business by the Indemnified Party.
 
SECTION 9.04. Survival.
 
(a) The representations and warranties of the Company, MVP, the Members and the
Parent contained in this Agreement, including the Exhibits and the Schedules to
this Agreement, shall survive the Closing until the first (1st) anniversary of
the Closing Date.  An Indemnifying Party is not required to make any
indemnification payment hereunder unless a Claim is delivered to the
Indemnifying Party on or before 5:00 p.m. ET of the one year anniversary of the
Closing Date, except with respect to Claims of fraud committed by the
Indemnifying Party.
 
(b)  Any matter as to which a Claim has been asserted by a Claim Notice to the
other party that is pending or unresolved at the end of any applicable
limitation period shall continue to be covered by this Article IX
notwithstanding any applicable statute of limitations (which the parties hereby
waive) until such matter is finally terminated or otherwise resolved by the
parties under this Agreement or by a final, nonappealable judgment of a court of
competent jurisdiction and any amounts payable hereunder are finally determined
and paid.
 
SECTION 9.05. Notice by Indemnifying Party.  The Indemnifying Party agrees to
notify the Indemnified Party of any liabilities, claims or misrepresentations,
breaches or other matters covered by this Article IX upon discovery or receipt
of notice thereof (other than such claims from the Indemnified Party).
 
 
34

--------------------------------------------------------------------------------

 
 
SECTION 9.06. Exclusive Remedy.  Other than rights to equitable relief, and with
respect to fraud, to the extent available under applicable law, each of the
parties acknowledges and agrees that the sole and exclusive remedy for any
Losses arising from Claims described in Sections 9.1, shall be indemnification
in accordance with this Article IX.
 
SECTION 9.07. Mitigation.  Prior to the resolution of any Claim for
indemnification under this Agreement, the Indemnified Party shall utilize all
commercially reasonable efforts, consistent with normal past practices and
policies and good commercial practice, to mitigate such Losses.
 
SECTION 9.08.  Consequential and Other Damages.  No party shall be liable for
any lost profits or consequential, special, punitive, indirect or incidental
Losses or damages in connection with this Agreement.


ARTICLE X
 
Miscellaneous
 
SECTION 10.01. Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):
 
If to the Parent, to:
California Gold Corp.
c/o Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY 10022
Attn: Chief Executive Officer


With a copy to:
Gottbetter & Partners, LLP
Attn: Adam S. Gottbetter, Esq.
488 Madison Avenue, 12th Floor
New York, NY 10022
asg@gottbetter.com
212-400-6900


If to MVP or the Company, to:
 
MVP Portfolio, LLC
4544 Swilcan Bridge Lane North
Jacksonville, Florida  32224
Attention:  William D. Meadow, Manager
                      
 
35

--------------------------------------------------------------------------------

 
With a copy to:
 
Michael Harris, Esq.
Nason, Yeager, Gerson, White & Lioce, P.A.
1645 Palm Beach Lakes Boulevard, Suite 1200
West Palm Beach, Florida  33401
 
If to a Member to the address set forth on the signature page hereto
 
SECTION 10.02.  Amendments; Waivers; No Additional Consideration.  No provision
of this Agreement may be waived or amended except in a written instrument signed
by the Company, Parent and the Members.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
SECTION 10.03. Replacement of Securities.  If any certificate or instrument
evidencing any Parent Stock is mutilated, lost, stolen or destroyed, the Parent
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Parent of such loss, theft or destruction and customary and
reasonable indemnity, if requested.  The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement certificate or
instrument.  If a replacement certificate or instrument evidencing any Parent
Stock is requested due to a mutilation thereof, the Parent may require delivery
of such mutilated certificate or instrument as a condition precedent to any
issuance of a replacement.
 
SECTION 10.04.  Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Members,
Parent and the Company will be entitled to specific performance under this
Agreement.  The Parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
SECTION 10.05. Interpretation.  When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”
 
SECTION 10.06.  Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.
 
 
36

--------------------------------------------------------------------------------

 
 
SECTION 10.07. Counterparts; Facsimile Execution.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the Parties and delivered to the other
Parties.  Facsimile execution and facsimile or electronic delivery of this
Agreement is legal, valid and binding for all purposes.
 
SECTION 10.08. Entire Agreement; Third Party Beneficiaries. This Agreement,
taken together with the Company Disclosure Schedule and the Parent Disclosure
Schedule, (a) constitute the entire agreement, and supersede all prior
agreements and understandings, both written and oral, among the Parties with
respect to the Transactions and (b) are not intended to confer upon any Person
other than the Parties any rights or remedies. The representations and
warranties of the Member and the Company contained in this Agreement shall
survive the Closing and the termination of this Agreement.
 
SECTION 10.09. Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
without reference to principles of conflicts of laws.  Any action or proceeding
brought for the purpose of enforcement of any term or provision of this
Agreement shall be brought only in the Federal or state courts sitting in New
York and the parties hereby waive any and all rights to trial by jury.
 
SECTION 10.10.  Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties.  Any purported assignment without such
consent shall be void.  Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.


SECTION 10.11.  Reservation of Rights.  Nothing in this Agreement shall be
deemed or construed to constitute any release, forbearance, forfeiture, immunity
or other waiver of any rights of Parent or its Affiliates to enforce any of
their patent or other intellectual property rights with respect to any
activities taken by the Members, the Company, their Affiliates and/or any third
party.  This Agreement shall not be deemed or construed to grant, make or
constitute any license, covenant, immunity, authorization or right, whether by
implication, estoppel, acquiescence, reliance or otherwise, under any patent or
patent application that is outside the definition of Purchased Patents
(including any patent or patent application of any Affiliate of Parent).  No
license, covenant, immunity, authorization or other right is granted or made, by
implication, estoppel, acquiescence, reliance or otherwise under this Agreement,
to the Members, their Affiliates or any third party under any Purchased Patents
or any other intellectual property right now or hereafter owned or controlled by
Parent or its Affiliates.  The Members shall not (and shall cause its Affiliates
to not) file or maintain, or voluntarily assist any third party to file or
maintain, a claim for reexamination, including inter parties review) of any
Purchased Patent, or any legal or administrative proceeding alleging invalidity
or unenforceability of any Purchased Patent.


SECTION 10.12.  Prosecution Counsel.  MVP shall be responsible for all invoices,
expenses, and fees to outside prosecution counsel or agents relating to the
Purchased Patents that were incurred prior to or on the Closing Date.  If
reasonably necessary, MVP shall assist Parent and Company in procuring all
Patent Documents from outside counsel and foreign associate firms.  MVP shall
also waive on behalf of Parent or the Company any attorney-client privilege or
attorney-client conflict issues related to the transfer of information under
this Section.  MVP’s waiver is only to Parent and the Company.
 
 
37

--------------------------------------------------------------------------------

 
 
SECTION 10.13.  Attorney Client Privileged Information.  Following the Closing,
MVP shall use reasonable efforts to: (a) maintain attorney-client privilege with
respect to all attorney-client privileged information existing as of the Closing
Date that relates to the Purchased Patents; and (b) provide Parent and Company
with at least fifteen days’ notice before disclosing to any third party, or
waiving any attorney-client privilege with respect to, any such attorney-client
privileged information that relates to the Purchased Patents.  Notwithstanding
anything to the contrary herein, nothing in this Section 10.13 shall obligate
MVP to disclose any attorney-client privileged information; provided, however,
that Parent and Company shall have the right to request, from time to time,
whether MVP has subsequently waived privilege with respect to information
previously indicated by MVP to be privileged, and if such privilege has
subsequently been waived, Parent and Company shall have the right to re-request
assistance from MVP under this Section 10.13.


SECTION 10.14.  Taxes.  Except for income or gross receipts Taxes imposed on
Parent and except for maintenance fees due after the Closing Date, MVP shall be
solely responsible for the payment of, and shall pay when due, any Taxes that
may be payable upon the transfer of the Purchased Patents to the Parent
hereunder.


SECTION 10.15.  Non-Disclosure.  Except as set forth in this Section 10.15, the
receiving party shall not disclose or use the disclosing party’s Confidential
Information.  Each Party hereto may: (a) use the other Party’s Confidential
Information to the extent reasonably necessary to perform its obligations
hereunder; and (b) use the other Party’s Confidential Information to the extent
reasonably necessary to (i) exercise the rights granted hereunder, (ii)
prosecute or defend litigation, or (iii) comply with applicable laws,
governmental regulations or court orders or submitting information to tax or
other Governmental Entities (including the SEC); in each case, provided that if
a Party is required to make any such disclosure, other than pursuant to a
non-use and non-disclosure agreement, it will give reasonable advance notice in
writing to the other Party of such disclosure requirement, will use reasonable
efforts to secure confidential treatment of such information (whether through
protective order or otherwise), except to the extent inappropriate with respect
to patent applications, and use reasonable efforts to permit the other Party an
opportunity to maintain confidentiality of its affected Confidential
Information.  It is understood that either Party may also disclose the
Confidential Information of the other Party upon receipt of the prior express
written consent to such disclosure by a duly authorized representative of the
other Party.  Notwithstanding anything to the contrary, upon the Closing, the
Patent Documents will be deemed to be the Confidential Information of the
Company and not the Confidential Information of MVP, and Company shall be free
to use and disclose all such Patent Documents without restriction
 
 
38

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.




The Parent:
CALIFORNIA GOLD CORP.
 
By: _____/s/ James D. Davidson_______________
Name:  James D. Davidson
Title: Chief Executive Officer
 


The Company
MVP PORTFOLIO, LLC
 
By:___/s/ William D. Meadow______________
Name:  William D. Meadow
Title:  Manager


 
The Members:
MV PATENTS, LLC
 
__/s/William D. Meadow________________________
Name: William D. Meadow
Title: Manager
 
 
 
39

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 




ASSIGNMENT OF MEMBERSHIP INTEREST




     FOR VALUE RECEIVED, MV PATENTS, LLC, a Florida limited liability company
("Assignor"), herewith sells, assigns, transfers and conveys to California Gold
Corp., a Nevada corporation ("Assignee"), one hundred percent (100%) of
Assignor's rights, title and interests as member of and in MV Portfolio, LLC, a
Florida limited liability company (the "Company"), which shall include, without
limitation, one hundred percent (100%) of Assignor’s capital and profits
interest in the Company, Assignor's capital account balance in the Company,
Assignor's distributions and liquidation rights in the Company and Assignor's
voting and management rights and powers in the Company.


     This Assignment of Membership Interest in the Company is made, delivered
and shall be effective on the date hereof in accordance with and in complete
satisfaction of the requirements of the Florida Revised Limited Liability
Company Act.


     IN WITNESS WHEREOF, Assignor has executed this Assignment by and through
its members this 7th day of February, 2014.


MV PATENTS, LLC, a Florida
limited liability company, as Member






By: /s/ William D. Meadow
----------------------------------------
William D. Meadow, Member


 


 